EXHIBIT 10.1

FOURTH AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
"Amendment") is entered into as of May 7, 2007 between TOR Minerals
International, Inc., a Delaware corporation ("Borrower"), and BANK OF AMERICA,
N.A., a national banking association ("Lender").  Capitalized terms used but not
defined in this Amendment have the meaning given them in the Loan Agreement
(defined below).

RECITALS

A.            Borrower and Lender entered into that certain Second Amended and
Restated Loan Agreement dated as of December 21, 2004, as amended by that
certain First Amendment to Second Amended and Restated Loan Agreement dated as
of December 13, 2005, that certain Second Amendment to Second Amended and
Restated Loan Agreement dated as of November 29, 2006 and that certain Third
Amendment to Second Amended and Restated Loan Agreement dated as of February 15,
2007 (and as further amended, restated or supplemented the "Loan Agreement").

B.            Borrower and Lender have agreed to amend the Loan Agreement,
subject to the terms and conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 1. Amendments to Loan Agreement.

(a)     Section 1.N of the Loan Agreement is amended to delete the definition of
LC Termination Date in its entirety and to replace it with the following:

"LC Termination Date means October 1, 2008."

(b)     Section 1.Q of the Loan Agreement is amended to delete the definition of
Permitted Subordinated Debt in its entirety and to replace it with the
following:

"Permitted Subordinated Indebtedness means any indebtedness of Borrower that is
permitted by Lender in writing in its sole discretion and that is contractually
subordinated to the liens securing the Loans on terms satisfactory to Lender in
its sole discretion.

(c)   Section 2.F of the Loan Agreement is amended to delete such section in its
entirety and replace it with the following:

"F.   Term Loan.  On May 7, 2007, Lender agrees to make a single advance term
loan to Borrower in the amount of $500,000.00 (the "Term Loan"), which shall be
evidenced by that certain Promissory Note dated May 7, 2007, maturing May 1,
2012 or earlier if accelerated under the terms of this Agreement, which
promissory note is substantially in the form attached as Exhibit A-2, to which
reference is hereby made for all purposes (the "Term Note").  The proceeds of
the Term Loan may be used by Borrower for general working capital or such other
purposes not prohibited by this Agreement or by law."

(c)     Subsection 4.B.iv of the Loan Agreement is amended to delete such
subsection in its entirety and replace it with the following:

--------------------------------------------------------------------------------


"iv.  Maintain Profitability.  Beginning January 1, 2007, Borrower agrees that
it will maintain a positive net income after taxes, on a consolidated basis,
including foreign subsidiaries and properties and excluding only events
resulting from required changes in GAAP accounting treatment of intangibles or
similar events beyond the control of Borrower, when determined for the following
periods: (i) the three-month period ending March 31, 2007; (ii) the six-month
period ending June 30, 2007; (iii) the nine-month period ending September 30,
2007; and (iv) the twelve-month period ending December 31, 2007, and as of each
March 31, June 30, September 30 and December 31 thereafter, for the preceding
twelve-month period ended on such date."

2.        Exhibits.  The Loan Agreement is amended to replace Exhibit A-2 (Term
Note) with the form of Exhibit A-2 to this Amendment.

3.        Conditions.  This Amendment shall be effective once each of the
following have been delivered to Lender:

(a)   this Amendment executed by Borrower and Lender;

(b)   Officer's Certificate from Borrower certifying as to incumbency of
officers, specimen signatures, no changes to certificate of incorporation and
bylaws since the date a certified copy of such records were delivered to the
Lender, and resolutions adopted by the Board of Directors authorizing this
Amendment;

(c)   Term Note executed by Borrower and Lender; and

(d)   such other documents as Lender may reasonably request.

4.        Representations and Warranties.  Borrower represents and warrants to
Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any person, governmental authority, or entity
(other than Lender) is required for this Amendment to be effective, (d) the
execution and delivery of this Amendment does not violate its organizational
documents, (e) the representations and warranties in each Loan Document to which
it is a party are true and correct in all material respects on and as of the
date of this Amendment as though made on the date of this Amendment (except to
the extent that such representations and warranties speak to a specific date),
(f) it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party, and (g) no Event of Default has occurred
and is continuing.  The representations and warranties made in this Amendment
shall survive the execution and delivery of this Amendment.  No investigation by
Lender is required for Lender to rely on the representations and warranties in
this Amendment.

5.        Scope of Amendment; Reaffirmation; Release.  All references to the
Loan Agreement shall refer to the Loan Agreement as amended by this Amendment. 
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect.  However, in the event of any inconsistency
between the terms of the Loan Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Loan Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the Loan
Agreement.  Borrower hereby reaffirms its obligations under the Loan Documents
to which it is a party and agrees that all Loan Documents to which they are a
party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment).  Borrower hereby releases Lender from any liability
for actions or omissions in connection with the Loan Agreement and the other
Loan Documents prior to the date of this Amendment.

6.        Miscellaneous.

(a)   No Waiver of Defaults.  This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Loan Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Lender's right to insist upon future compliance with each term,
covenant, condition and provision of the Loan Documents.

(b)   Form.  Each agreement, document, instrument or other writing to be
furnished to Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.

                                                                                                      
2

--------------------------------------------------------------------------------


(c)   Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Loan Agreement or the other Loan Documents.

(d)   Costs, Expenses and Attorneys' Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Lender's counsel.

(e)   Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.

(f)    Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile or
by portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender.  Lender
may also require that any such documents and signatures be confirmed by a
manually-signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.

(g)   Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

(h)   Arbitration.  Upon the demand of any party to this Amendment, any dispute
shall be resolved by binding arbitration as provided for in Section 11 of the
Loan Agreement.

(i)    Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.

 

[Signatures appear on the next page.]                                 3

--------------------------------------------------------------------------------


The Amendment is executed as of the date set out in the preamble to this
Amendment.

TOR MINERALS INTERNATIONAL, INC.

 

BANK OF AMERICA, N.A.

By:

By

Steven Parker
Chief Financial Officer

Geri Landa
Vice President

 

Signature Page to the Fourth Amendment to Second Amended and Restated Loan
Agreement

--------------------------------------------------------------------------------


Exhibit A-2
Form of Term Note
PROMISSORY NOTE
(TERM)

 

Date:

May 7, 2007

[  ] Renewal

Amount:

$500,000.00

Maturity Date:

May 1, 2012

 

Lender:
Bank of America, N.A.
700 Louisiana, 7th floor

Houston, Texas  77002

Borrower:
Tor Minerals International, Inc.
722 Burleson Street
Corpus Christi, Nueces County, Texas 78403

FOR VALUE RECEIVED, the undersigned Borrower unconditionally promises to pay to
the order of Lender, its successors and assigns, without setoff, at its offices
indicated at the beginning of this Note or at such other place as may be
designated by Lender, the principal amount of Five Hundred Thousand and 00/100
Dollars ($500,000.00), together with interest computed daily on the outstanding
principal balance hereunder, at an interest rate, and in accordance with the
payment schedule, indicated below.

1.             Rate.  The interest rate is a rate per year equal to the Lender's
Prime Rate. The Prime Rate is the rate of interest publicly announced from time
to time by the Lender as its Prime Rate (the "Index").  The Prime Rate is set by
the Lender based on various factors, including the Lender's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans.  The Lender may price loans to its
customers at, above, or below the Prime Rate. Any change in the Prime Rate shall
take effect at the opening of business on the day specified in the public
announcement of a change in the Lender's Prime Rate.  The Index is not
necessarily the lowest rate charged by Lender on its loans and is set by Lender
in its sole discretion. If the Index becomes unavailable during the term of this
loan, Lender shall substitute an index determined by Lender to be comparable, in
its sole discretion, and will notify Borrower accordingly.  Lender will tell
Borrower the current Index rate upon Borrower's request.

2.             Usury Savings Clause.  Notwithstanding any provision of this
Note, Lender does not intend to charge and Borrower shall not be required to pay
any amount of interest or other charges in excess of the maximum permitted by
applicable law.  Borrower and Lender agree that the total amount of interest
contracted for, charged, collected or received by Lender under this Note shall
not exceed the Maximum Lawful Rate (as defined in the Loan Agreement defined
below).  To the extent, if any, that Chapter 303 of the Texas Finance Code (the
"Finance Code") is relevant to Lender for purposes of determining the Maximum
Lawful Rate, the parties elect to determine the Maximum Lawful Rate under the
Finance Code pursuant to the "weekly ceiling" from time to time in effect, as
referred to and defined in § 303.001-303.016 of the Finance Code; subject,
however, to any right Lender subsequently may have under applicable law to
change the method of determining the Maximum Lawful Rate. 

3.             Accrual Method.  Unless otherwise indicated, interest at the Rate
set forth above will be calculated by the 365/360 day method (a daily amount of
interest is computed for a hypothetical year of 360 days; that amount is
multiplied by the actual number of days for which any principal is outstanding
hereunder).

4.             Rate Change Date.  Any Rate based on a fluctuating index or base
rate will change, unless otherwise provided, each time and as of the date that
the index or base rate changes.

5.             Payment Schedule. All payments received hereunder shall be
applied, first to the payment of any expense or charges payable hereunder or
under any other loan documents executed in connection with this Note, then to
interest due and payable, with the balance applied to principal, or in such
other order as Lender shall determine at its option.

6.             Level Principal Plus Accrued Interest.  The principal amount of
this note shall be due and payable in 60 successive monthly installments of
$8,333.33 each, commencing on June 1, 2007 and continuing on the first day of
each successive month thereafter, and one final installment of the balance
remaining on May 1, 2012. Interest shall be due and payable monthly, with the
first payment to be made on June 1, 2007 and continuing on the first day of each
successive month thereafter. All outstanding principal and accrued interest
under this Note shall be due and payable on May 1, 2012.

--------------------------------------------------------------------------------


7.             Delinquency Charge.  Lender shall be entitled to charge a
delinquency charge on commercial loans on the amount of any installment or other
amount in default for a period of not less than 15 days, in a reasonable amount
not to exceed 4% of the amount of the delinquent installment, in addition to the
interest provided for herein.

8.             Automatic Payment.  Borrower has elected to authorize Lender to
effect payment of sums due under this Note by means of debiting Borrower's
account number 6110107387. This authorization shall not affect the obligation of
Borrower to pay such sums when due, without notice, if there are insufficient
funds in such account to make such payment in full on the due date thereof, or
if Lender fails to debit the account.

9.             Representations, Waivers, Consents and Covenants. Borrower and
Lender have entered into that certain Second Amended and Restated Loan Agreement
dated December 21, 2004 (as amended, restated, or supplemented from time to
time, the "Loan Agreement"). Borrower represents that all of the representations
in the Loan Agreement are true and correct as of this date. Borrower covenants
that it will keep all of the covenants and agreements set forth in the Loan
Agreement. No waiver, consent, modification or amendment with respect to this
Note shall be effective without compliance with the provisions of the Loan
Agreement. Borrower, any endorser or guarantor hereof, or any other party hereto
(individually an "Obligor" and collectively "Obligors") and each of them jointly
and severally: (a) waive presentment, demand, protest, notice of demand, notice
of intent to accelerate, notice of acceleration of maturity, notice of protest,
notice of nonpayment, notice of dishonor, and any other notice required to be
given under the law to any Obligor in connection with the delivery, acceptance,
performance, default or enforcement of this Note, any endorsement or guaranty of
this Note, or any other documents executed in connection with this Note or any
other note or other loan documents now or hereafter executed in connection with
any obligation of Borrower to Lender (the "Loan Documents"); (b) consent to all
delays, extensions, renewals or other modifications of this Note or the Loan
Documents, or waivers of any term hereof or of the Loan Documents, or release or
discharge by Lender of any of Obligors, or release, substitution or exchange of
any security for the payment hereof, or the failure to act on the part of
Lender, or any indulgence shown by Lender (without notice to or further assent
from any of Obligors), and agree that no such action, failure to act or failure
to exercise any right or remedy by Lender shall in any way affect or impair the
obligations of any Obligors or be construed as a waiver by Lender of, or
otherwise affect, any of Lender's rights under this Note, under any endorsement
or guaranty of this Note or under any of the Loan Documents; and (c) after
default, agree to pay, on demand, all costs and expenses of collection or
defense of this Note or of any endorsement or guaranty hereof and/or the
enforcement or defense of Lender's rights with respect to, or the
administration, supervision, preservation, or protection of, or realization
upon, any property securing payment hereof, including, without limitation,
reasonable attorney's fees, including fees related to any suit, mediation or
arbitration proceeding, out of court payment agreement, trial, appeal,
bankruptcy proceedings or other proceeding, in such amount as may be determined
reasonable by any arbitrator or court, whichever is applicable.

10.           Prepayments.  Prepayments may be made in whole or in part at any
time on any principal amounts for which the interest rate is based on the Prime
Rate or any other fluctuating interest rate or index which may change daily. 
All prepayments of principal shall be applied in the inverse order of maturity,
or in such other order as Lender shall determine in its sole discretion.  No
prepayment of any other principal amounts shall be permitted without the prior
written consent of Lender.  Notwithstanding such prohibition, if there is a
prepayment of any such principal, whether by consent of Lender, or because of
acceleration or otherwise, the prepayment shall be accompanied by the amount of
accrued interest on the amount prepaid, and a prepayment fee. The prepayment fee
shall be in an amount sufficient to compensate Lender for any loss, cost or
expense incurred by it as a result of the prepayment, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain the credit or from fees payable
to terminate the deposits from which such funds were obtained. Borrower shall
also pay any customary administrative fees charged by Lender in connection with
the foregoing.  For purposes of this paragraph, Lender shall be deemed to have
funded the credit by a matching deposit or other borrowing in the applicable
interbank market, whether or not the credit was in fact so funded.

                                                                    Exhibit
A-2-2

--------------------------------------------------------------------------------


11.           Events of Default. The occurrence of any Event of Default
specified in the Loan Agreement, unless cured within the time specified therein,
shall constitute an Event of Default under this Note.  The following are also
Events of Default hereunder: (a) the failure to pay or perform any obligation,
liability or indebtedness of any Obligor to Lender, or to any affiliate or
subsidiary of Bank of America Corporation, whether under this Note or any Loan
Documents, as and when due (whether upon demand, at maturity or by
acceleration); (b) the failure to pay or perform any other obligation, liability
or indebtedness of any Obligor to any other party; (c) the commencement of a
proceeding against any Obligor for dissolution or liquidation, the voluntary or
involuntary termination or dissolution of any Obligor or the merger or
consolidation of any Obligor with or into another entity; (d) the insolvency of,
the business failure of, the appointment of a custodian, trustee, liquidator or
receiver for or for any of the property of, the assignment for the benefit of
creditors by, or the filing of a petition under bankruptcy, insolvency or
debtor's relief law or the filing of a petition for any adjustment of
indebtedness, composition or extension by or against any Obligor; (e) Borrower
has given Lender any representation or information which was, when it was made,
false or materially misleading; (f) the failure of any Obligor to timely deliver
such financial statements, including tax returns, other statements of condition
or other information, as Lender shall request from time to time; (g) the entry
of a judgment against any Obligor which Lender deems to be of a material nature,
in Lender's sole discretion; (h) the seizure or forfeiture of, or the issuance
of any writ of possession, garnishment or attachment, or any turnover order for
any property of any Obligor; or (i) the failure of Borrower's business to comply
with any law or regulation controlling its operation.

12.            Remedies upon Default.  The effect of the occurrence of any Event
of Default under this Note shall be as specified in the Loan Agreement.  In
addition, upon the occurrence of an Event of Default which is not cured within
the time specified therein, (a) the Rate of Interest on this Note shall be
increased, from and after such date, to the Prime Rate plus 4.0% per annum, not
to exceed the maximum rate allowed by law ("Default Rate") and (b) the entire
balance outstanding under this Note and all other obligations of Borrower to
Lender shall, at the option of Lender, become immediately due and payable, and
any obligation of Lender to permit further borrowing under this Note shall
immediately cease and terminate.  The provisions herein for a Default Rate shall
not be deemed to extend the time for any payment hereunder or to constitute a
grace period giving Obligors a right to cure any default.  At Lender's option,
any accrued and unpaid interest, fees or charges may, for purposes of computing
and accruing interest on a daily basis after the due date of the Note or any
installment thereof, shall be deemed to be a part of the principal balance, and
interest shall accrue on a daily compounded basis after such date at the Default
Rate provided in this Note until the entire outstanding balance of principal and
interest is paid in full.  Upon a default under this Note, Lender is hereby
authorized at any time, at its option and without notice or demand, to set off
and charge against any deposit accounts of any Obligor (as well as any money,
instruments, securities, documents, chattel paper, credits, claims, demands,
income and any other property, rights and interests of any Obligor), which at
any time shall come into the possession or custody or under the control of
Lender or any of its agents, affiliates or correspondents, any and all
obligations due hereunder. Additionally, Lender shall have all rights and
remedies available under each of the Loan Documents, as well as all rights and
remedies available at law or in equity.

13.           Non-Waiver.  The failure at any time of Lender to exercise any of
its options or any other rights hereunder shall not constitute a waiver thereof,
nor shall it be a bar to the exercise of any of its options or rights at a later
date.  All rights and remedies of Lender shall be cumulative and may be pursued
singly, successively or together, at the option of Lender.  The acceptance by
Lender of any partial payment shall not constitute a waiver of any default or of
any of Lender's rights under this Note.  No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by Lender unless the same shall be in writing, duly signed on behalf of
Lender; each such waiver shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Obligors to Lender in any other respect at any other time.

14.           Applicable Law, Venue and Jurisdiction.  Borrower agrees that this
Note shall be deemed to have been made in the State of Texas at Lender's address
indicated at the beginning of this Note and shall be governed by, and construed
in accordance with, the laws of the State of Texas.  In any litigation in
connection with or to enforce this Note or any endorsement or guaranty of this
Note or any Loan Documents, Obligors, and each of them, irrevocably consent to
and confer personal jurisdiction on the courts of the State of Texas or the
United States courts located within the State of Texas.  Nothing contained
herein shall, however, prevent Lender from bringing any action or exercising any
rights within any other state or jurisdiction or from obtaining personal
jurisdiction by any other means available under applicable law.

15.           Partial Invalidity. The unenforceability or invalidity of any
provision of this Note shall not affect the enforceability or validity of any
other provision herein and the invalidity or unenforceability of any provision
of this Note or of the Loan Documents to any person or circumstance shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances.

                                                                    Exhibit
A-2-3

--------------------------------------------------------------------------------


16.           Binding Effect.  This Note shall be binding upon and inure to the
benefit of Borrower, Obligors and Lender and their respective successors,
assigns, heirs and personal representatives, provided, however, that no
obligations of Borrower or Obligors hereunder can be assigned without prior
written consent of Lender.

17.           Controlling Document. To the extent that this Note conflicts with
or is in any way incompatible with any other document related specifically to
the loan evidenced by this Note, this Note shall control over any other such
document, and if this Note does not address an issue, then each other such
document shall control to the extent that it deals most specifically with an
issue.

18.           ARBITRATION AND WAIVER OF JURY TRIAL.

(a)     This section concerns the resolution of any controversies or claims
between Borrower or Lender, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to (i) this Note (including any renewals, extensions or modifications), or (ii)
any document related to this Note (collectively a "Claim").  For the purposes of
this arbitration provision only, the term "parties" shall include any parent
corporation, subsidiary or affiliate of Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Note.

(b)     At the request of Borrower or Lender, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act").  The Act will apply even though this Note provides that
it is governed by the law of a specified state.

(c)     Arbitration proceedings will be determined in accordance with the Act,
the applicable rules and procedures for the arbitration of disputes of JAMS or
any successor thereof ("JAMS"), and the terms of this section.  In the event of
any inconsistency, the terms of this section shall control.

(d)     The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in Texas. All Claims shall be determined by one arbitrator; however,
if Claims exceed Five Million Dollars ($5,000,000), upon the request of any
party, the Claims shall be decided by three arbitrators.  All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed and enforced.

(e)     The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.

(f)      This section does not limit the right of Borrower or Lender: (i)
exercise self-help remedies, such as but not limited to, setoff; (ii) initiate
judicial or non-judicial foreclosure against any real or personal property
collateral; (iii) exercise any judicial or power of sale rights, or (iv) act in
a court of law to obtain an interim remedy, such as but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

(g)     The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.

(h)     By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This provision is a material inducement for the parties entering
into this agreement.

Borrower represents to Lender that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note.

                                                                    Exhibit
A-2-4

--------------------------------------------------------------------------------


NOTICE OF FINAL AGREEMENT: 

19.            THIS WRITTEN PROMISSORY NOTE AND THE LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

[Signatures appear on the following page.]

                                                                    Exhibit
A-2-5

--------------------------------------------------------------------------------


TOR MINERALS INTERNATIONAL, INC.

 

BANK OF AMERICA, N.A.

By:

By

Steven Parker
Chief Financial Officer

Geri Landa
Vice President

Exhibit A-2-6

--------------------------------------------------------------------------------